Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00722-CR

                                              Victor DIAZ,
                                               Appellant

                                                  v.
                                              The State of
                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR1116
                              Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: December 18, 2013

APPEAL DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal” and “defendant has waived the right

of appeal.” See TEX. R. APP. P. 25.2(a)(2). Rule 25.2(d) provides, “The appeal must be dismissed

if a certification that shows the defendant has the right of appeal has not been made part of the

record under these rules.” TEX. R. APP. P. 25.2(d). Accordingly, on October 29, 2013, this court

issued an order stating this appeal would be dismissed pursuant to Rule 25.2(d) unless an amended

trial court certification that shows defendant has the right of appeal was made part of the appellate
                                                                                    04-13-00722-CR


record. See Daniels v. State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP.

P. 25.2(d); 37.1. No amended certification has been filed; therefore, we dismiss this appeal.



                                                 PER CURIAM


Do not publish




                                               -2-